DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folgarelli (US 9,201,292).
Regarding claim 1, Folgarelli discloses “a bracket (Fig. 4, ref.# 210) configured to be mounted at a gimbal (Fig. 4, ref.# 300a, 300b, 300c); a counterweight (Fig. 4, ref.# 223) component movably connected to the bracket; and a damping material (column 5, lines 39-50: damping fluid) arranged between the bracket and the counterweight component (Fig. 4); wherein the counterweight component and the bracket are configured to move relative to each other when the bracket is subject to vibration, to drive the damping material to flow (abstract).”
Regarding claim 2, Folgarelli discloses “wherein the bracket is configured to be mounted at a yaw axis arm of the gimbal.” (column 5, line 6: yaw)

Regarding claim 4, Folgarelli discloses “wherein the vibration reduction device is configured to absorb or reduce a vibration of the yaw axis arm.” (column 5, line 6: yaw)
Regarding claim 5, Folgarelli discloses “wherein the damping material includes damping grease.” (abstract: damping fluid)
Regarding claim 10, Folgarelli discloses “wherein the damping material is between the first movement plane of the bracket and the second movement plane of the counterweight component.” (column 5, lines 39-51)
Regarding claim 19, Folgarelli discloses “wherein the counterweight component (Fig. 4, ref.# 223) is one of a plurality of counterweight components (Fig. 3, ref.# 107) of the vibration reduction device.”
Regarding claim 20, Folgarelli discloses “wherein the plurality of counterweight components are symmetrically distributed and movably connected to the bracket.” (Fig. 3, ref.# 107)
Allowable Subject Matter
Claims 6-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ross; David J. et al.	(US 5512912 A) teaches a gimbal with a counterweight and a fluid damping material.
Dodge; Robert J. (US 4736205 A) teaches a gimbal with a counterweight and a fluid damping material.
Saika; Noriaki (US 10911678 B2) teaches a gimbal with a counterweight and a fluid damping material.
Polites; Michael E. et al. (US 5396815 A) teaches a gimbal with a counterweight and a fluid damping material.
R.J.B. Claret (3005352 A) teaches a gimbal with a counterweight and a fluid damping material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
April 5, 2021